Citation Nr: 0704446	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected post-
traumatic stress disorder.

2.  Entitlement to service connection for a skin condition of 
the arms, feet, and groin, to include as due to inservice 
exposure to herbicides.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for hepatitis C.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

7.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in March 2004, 
in August 2004, in October 2004, and in May 2005, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

As indicated below, the Board finds that the veteran has now 
submitted new and material evidence to reopen his claim for 
service connection for a back disorder.  
The reopened issue of service connection for a back disorder, 
as well as the issues of service connection for irritable 
bowel syndrome (IBS) and entitlement to an initial disability 
rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD), are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  A current diagnosis of a skin disorder of the arms, feet, 
or groin is not shown by the evidence of record.  

2.  A current diagnosis of sleep apnea is not shown by the 
evidence of record.


3.  The veteran's bilateral hearing loss is related to his 
military service.

4.  There is competent evidence reflecting a current 
diagnosis of hepatitis C linked to the veteran's military 
service.

5.  In January 1997, an unappealed rating decision denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  

6.  In December 2002, an unappealed rating decision found 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for a back 
disorder.

7.  Evidence received since the December 2002 RO decision 
includes evidence which is not cumulative or redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  A skin disorder of the arms, feet, and groin was not 
incurred in or aggravated by active military service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

4.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
October 2003, in April 2004 and in December 2004, as well as 
other letters, the statements of the case and supplemental 
statements of the case advised the veteran of the foregoing 
elements of the notice requirements.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has been provided 
with all necessary VA examinations during the course of this 
appeal.  The Board notes that VA examinations regarding the 
veteran's alleged skin disorder and sleep apnea are not 
necessary in this matter as there is no current diagnosis 
shown for either of these conditions.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

I.  Claims for Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).



A. Skin Disorder of the Arms, Feet, and Groin

The veteran is seeking service connection for a skin disorder 
of the arms, feet, and groin, which he attributes to 
inservice herbicide exposure, to include Agent Orange.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents, to include Agent Orange.  
In the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, including 
chloracne or other acneform disease consistent with chloracne 
any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The veteran served in Vietnam, and thus is presumed to have 
been exposed to Agent Orange.  Nonetheless, for the reasons 
to be discussed below, the veteran's claim herein must be 
denied.

Service connection may only be established if there is a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
support of his claim, the veteran has failed to identify, or 
otherwise provide any current medical evidence of a skin 
disorder effecting his arms, feet, or groin.  A review of the 
medical evidence of record revealed the veteran's complaints 
of a skin disorder of the groin, back, and chest in 1988, 
while the veteran was an inmate in a correctional facility.  
However, subsequent treatment records since 1988 are silent 
as to any complaints of or treatment for a skin disorder.  
Thus, there is no evidence of a current skin disorder of the 
arms, feet, or groin, and the veteran's claim for service 
connection must be denied. 

As there is no evidence of a current skin disorder, the 
preponderance of the evidence is against the claim for 
service connection for skin disorder of the arms, feet, and 
groin, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

B.  Sleep Apnea

The veteran is seeking service connection for sleep apnea.  
Specifically, he alleges that this disorder is due to his 
service-connected PTSD.

The veteran's service medical records do not show any 
complaints of or treatment for sleep apnea.  Post service 
treatment records also fail to show and complaints of or 
treatment for sleep apnea.

In support of his claim, the veteran has argued that he has 
difficulty sleeping due to his PTSD.  Moreover, the medical 
evidence of record reflects that the veteran has trouble 
sleeping as a result of his PTSD, and that he has been 
prescribed medications for sleep impairment.  Recently, the 
report of the veteran's March 2005 VA examination for PTSD 
noted that he had insomnia due to his PTSD, and had been 
prescribed Restoril.  Nevertheless, this is not evidence of a 
current diagnosis of sleep apnea.  Moreover, the veteran's 
difficulty sleeping has previously been considered in rating 
his service-connected PTSD.  According, sleep impairment is a 
symptom of his service-connected PTSD, rather than a separate 
disorder such as sleep apnea. 

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current diagnosis of sleep apnea, service connection for 
sleep apnea is not warranted.   

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as there is no medical evidence 
of sleep apnea, the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran seeks service connection for bilateral hearing 
loss.  He attributes this condition to his inservice exposure 
to acoustic trauma.  Service personnel records reflect that 
the veteran's military occupational specialty was light 
weapons infantryman.  The Board also notes that the veteran 
was awarded a Combat Infantryman Badge, Purple Heart, and a 
Vietnam Service Medal.

The report of the veteran's service entrance examination, 
performed in June 1966, noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
15
LEFT
10
0
10
-
30


His service medical records revealed no complaints, 
treatment, or findings of hearing loss or any other ear or 
hearing disorder.  His service separation examination, 
performed in May 1968, noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
-
5
LEFT
0
0
5
-
15

Accordingly, hearing impairment for VA purposes was not 
shown, both on service entrance or service separation.  See 
38 C.F.R. § 3.385. 

The veteran filed his present claiming seeking service 
connection for bilateral hearing loss in September 2003.  A 
VA audiological examination was conducted in July 2004.  The 
examination report noted the veteran's complaints of 
bilateral hearing loss since his military service.  The 
report noted the veteran's inservice noise exposure to combat 
artillery, and his post service noise exposure to machinery 
from working as a car mechanic.  An audiological evaluation 
was then conducted and revealed findings consistent with a 
diagnosis of bilateral, mild sloping to severe, sensorineural 
hearing loss.  Id.  The report also noted that the veteran 
currently had bilateral tinnitus, and that he had this 
disorder for the past thirty years.  The VA examiner then 
opined that it was "as likely as not" that the veteran's 
acoustic trauma during service caused his tinnitus.  The VA 
examiner further opined that it was "not as likely as not" 
that the veteran's current hearing loss was related to the 
acoustic trauma during military service.  In making this 
opinion, the VA examiner noted an improvement in the 
veteran's hearing acuity when comparing his entrance and 
separation examinations.

Based upon its review of the record, the Board concludes that 
the veteran's bilateral hearing loss is related to his active 
military service.  The VA examiner opined that the veteran's 
bilateral hearing loss was not related to military noise 
exposure, without any significant discussion of the veteran's 
military occupational specialty, inservice noise exposure, or 
post service noise exposure.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (finding that the failure of the 
physician to provide a basis for an opinion goes to the 
weight or credibility of the evidence).  The examiner found 
no nexus only because bilateral hearing loss was not shown in 
service or on service separation; but this finding does not 
account for the possibility that hearing loss can be incurred 
in service, yet not manifested at separation.  See Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993) (holding that where 
hearing loss is not shown at separation, service connection 
can still be established if medical evidence shows that it is 
actually due to incidents during service).  Furthermore, the 
examiner found that the veteran's tinnitus was due to damage 
caused by military noise exposure.  Moreover, the Board finds 
the veteran's statements regarding his military noise 
exposure and hearing loss since that time as credible.  See 
38 U.S.C.A. § 1154(b) (West 2002) (for combat veterans, VA 
accepts satisfactory lay evidence of service incurrence if 
consistent with the circumstances and conditions of service); 
38 C.F.R. § 3.303(b).

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for bilateral hearing loss is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Hepatitis C

The veteran contends that service connection is warranted for 
hepatitis C.  He claims that this disorder is the result of 
his inservice exposure to contaminated blood, unsanitary 
medical treatment he received for shell fragment wounds 
during service, or the result of tattoos that he received 
during his active duty military service.

The service medical records show no diagnosis or treatment in 
service for hepatitis C.  The veteran was diagnosed with 
hepatitis C in 2003.  In September 2004, a VA examination of 
the liver was conducted.  The VA examiner conducting this 
examination noted the veteran's inservice history of 
treatment for shell fragment wounds, which did not require 
any blood transfusions.  It was also noted that the veteran 
had multiple tattoos, some of which he received during his 
military service.  The report also noted the veteran's 
history of alcohol abuse following his discharge from the 
service, and that his drinking had largely been discontinued 
since his diagnosis of hepatitis C.  Physical examination 
revealed at least 15 tattoos, extending over the anterior and 
posterior portions of his trunk, and upper and lower 
extremities.  Following appropriate laboratory testing, the 
report concluded with a diagnosis of hepatitis C.  The VA 
examiner opined that the etiology of the veteran's hepatitis 
C was "as least as likely as not" secondary to his multiple 
tattoos.  The VA examiner noted that this is supported by the 
veteran's history.

A statement by the veteran, dated in November 2004, noted 
that he received five of his tattoos during service.  A 
statement from the veteran's sister, dated in April 2005, 
noted that the veteran had received tattoos on his arms while 
in the service.

A review of his service medical records, including his 
separation examination, dated in May 1968, was silent as to 
any notations regarding the veteran having any tattoos.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection for hepatitis C is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In reaching this conclusion, the Board notes that it 
accepts the statements of the veteran, as supported by his 
sister, that he received tattoos while in the service.  
Moreover, although it is essentially impossible to confirm 
precisely which tattoo led to this condition, the sole 
medical opinion of record does state that the veteran's 
hepatitis C was secondary to his multiple tattoos.  Thus, 
service connection for hepatitis C is warranted.

II.  New and Material Evidence - Back Disorder

The veteran first claimed service connection for a skin 
disorder in October 1996.  A January 1997 RO decision denied 
the veteran's claim, and notice of this decision was sent to 
the veteran that same month.  Thereafter, the veteran did not 
submit a timely notice of disagreement, and the RO's decision 
is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 
20.302 (2006).  

In December 2001, the veteran attempted to reopen his claim 
for service connection for a back disorder.  In December 
2002, the RO issued a decision which found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back disorder.  
Notice of this decision was sent, in January 2003.  The 
veteran did not submit a timely notice of disagreement, and 
the decision is final.  Id.

In September 2004, the veteran filed to reopen his claim for 
service connection for a back disorder.  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  If the 
claim is so reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In January 2005, J. S, M.D. opined that the veteran's 
service-connected left knee disorder and his inservice duties 
carrying heavy back packs "contributed, to a great degree," 
to his current back disorder.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and that the claim for service connection for a 
back disorder must be reopened.  


ORDER

Service connection for a skin disorder of the arms, feet, and 
groin, to include as secondary to inservice herbicide 
exposure, is denied.

Service connection for sleep apnea is denied.

Service connection for bilateral hearing loss is granted.

Service connection for hepatitis C is granted.

New and material evidence having been submitted to reopen the 
claim of service connection for a back disorder, the claim is 
reopened, and to that extent only, the appeal is granted.


REMAND

The veteran is seeking service connection for IBS, secondary 
to PTSD, and for a back disorder.  He is also seeking an 
initial disability rating in excess of 50 percent for his 
service-connected PTSD.

A VA examination for PTSD, performed in March 2005, noted 
that the veteran has been receiving disability benefits for 
his back problems for the past three years.  Records relating 
to this award of benefits from the Social Security 
Administration (SSA) are likely to be relevant to the 
veteran's claim of entitlement to service connection for a 
back disorder, and entitlement to an initial rating in excess 
of 50 percent for PTSD.  Thus, the RO, with the assistance of 
the veteran, should make an attempt to obtain all records 
available from the SSA.

During the course of this appeal, two medical opinions have 
been received from the veteran's private physician, Dr. S.  
Specifically, he provided an opinion, dated in April 2005, 
which stated that the veteran "has >51% probability that his 
back and irritable bowel are service-connected.  This 
conclusion was drawn after review of his chart and military 
records."  An earlier opinion from Dr. S, dated in January 
2005, indicated that the veteran's back condition was 
aggravated by his inservice injuries to his knee and his 
inservice carrying of heavy back packs.  

A review of the evidence of record reveals that there are no 
treatment records from Dr. S. associated with the veteran's 
claims folder.  Thus, the RO must request the treatment 
records from Dr. S.  When seeking these records, the RO must 
also request the supporting rationale from Dr. S. regarding 
the medical opinions he has submitted in this matter.

A VA examination for digestive disorders in September 2004, 
concluded with an assessment of irritable bowel syndrome.  
Thereafter, as noted above, an opinion from Dr. S. in April 
2005, indicated that there was a ">51% probability" that 
the veteran's IBS was "service-connected."  However, no 
rationale for that opinion was provided.  Moreover, it is 
unclear from the opinion how IBS warranted 
service-connection, i.e. on a direct or secondary basis.


The RO must also attempt to obtain updated treatment records 
of the veteran with regard to his PTSD and schedule a VA 
examination to determine the current severity of this 
disorder.  

Accordingly, the case is remanded for the following actions:

1.  The RO must have the veteran identify 
all VA and non-VA medical providers who 
have treated him for his PTSD since 
January 2005, and IBS and back disorder 
since his discharge from the service.  
The RO must then attempt obtain copies of 
the related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond. 

2.  After the appropriate signed release 
form has been obtained, the RO must 
obtain and associate all pertinent 
treatment records from Dr. S.  Dr. S. 
must be requested to provide the 
authority and rationale for his opinion 
as to the etiology of the veteran's IBS 
and back disorder.  

3.  The RO must request all materials, to 
include medical records, regarding the 
veteran's SSA claim, together with its 
decision awarding the veteran disability 
benefits.  These records must be 
associated with the claims file.  If 
records are not available, a note to that 
effect must be included in the veteran's 
claims folder.  

4.  Thereafter, the RO must afford the 
veteran a VA examination to determine the 
current existence and etiology of any IBS 
found.  If IBS is found, after a thorough 
review of the veteran's claims file, 
including his available inservice and 
post service medical records, the 
examining physician must express an 
opinion as to whether the veteran's 
current IBS is related to his active duty 
service or due to or aggravated by his 
service-connected disabilities, to 
include PTSD.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

5.  Thereafter, the RO must afford the 
veteran a VA orthopedic examination to 
determine the current existence and 
etiology of any back disorder found.  If 
a back disorder is found, after a 
thorough review of the veteran's claims 
file, including his available inservice 
and post service medical records, the 
examining physician must express an 
opinion as to whether the veteran's 
current back disorder is related to his 
active duty service or due to or 
aggravated by his service-connected 
disabilities, to include his scar 
residuals, with osteoarthritic changes of 
the left knee.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

6.  Following completion of the above 
development, the veteran must be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
for review prior to the examination and 
all necessary testing must be 
accomplished.  The psychiatric examiner 
must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected PTSD, and the frequency or 
severity of the following symptoms due to 
PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; chronic 
sleep impairment; mild memory loss (such 
as forgetting  names, directions or 
recent events); flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain  
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
veteran's psychological, social, and 
occupational functioning.  The examiner 
must provide an opinion as to whether the 
veteran's PTSD renders him unable to 
obtain or retain employment.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

7.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for any examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of his VA examination must be 
placed in the veteran's claim file.

8.  Following the above, the RO must 
review the veteran's claims remaining on 
appeal.  If any claim remains denied, the 
RO must provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


